Name: Council Regulation (EEC) No 4267/88 of 21 December 1988 on the application of Decisions No 2/88, No 3/88 and No 4/88 of the EEC-Iceland Joint Committee supplementing and amending Protocol 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: Europe;  international trade;  chemistry;  EU institutions and European civil service;  executive power and public service;  European Union law
 Date Published: nan

 31 . 12 . 88 Official Journal of the European Communities No L 379 / 11 COUNCIL REGULATION (EEC) No 4267/88 of 21 December 1988 on the application of Decisions No 2/88, No 3 /88 and No 4/ 88 of the EEC Iceland Joint Committee supplementing and amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation HAS ADOPTED THIS REGULATION: Article 1 Decisions No 2 / 88 , No 3 / 88 and No 4 / 88 of the EEC Iceland Joint Committee shall apply in the Community . The text of the Decisions is attached to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement between the European Economic Community and the Republic of Iceland was signed on 22 July 1972 and entered into force on 1 April 1973 ; Whereas , by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation , which forms an integral part of the above Agreement, the Joint Committee has adopted Decisions No 2 / 88 , No 3 / 88 and No 4/ 88 supplementing and amending Protocol 3 ; Whereas it is necessary to apply this Decision in the Community , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1988 . For the Council The President V. PAPANDREOU